DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krans (US Patent Publication 2016/0278923).
As to claim 1, Krans discloses in Figure 5A a prosthetic heart valve (500) comprising a stent (450), a valve (460), a flange comprising a plurality of braided wires at the inflow end of the stent (580) (Paragraphs [0070]-[0071]), and a plurality of anchor arms with both ends connected to the stent and forming tips pointed toward the inflow end (470).  The end of the stent is zig-zag shaped and the ends of the anchor arms are coupled adjacent to the end of the stent as shown in Figure 5A.
Krans does not specifically disclose the prosthetic heart valve is a tricuspid valve.  However, Krans does disclose implanting the prosthetic valve in areas other than the mitral valve (Paragraph [0055) and the prosthetic valve may include three leaflets (Paragraph [0059]).  Additionally, applicant’s disclosure describes using the present invention in both tricuspid valve and mitral valves (Paragraphs [0006] and [0026]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to alter the prosthetic valve of Krans to be a prosthetic tricuspid heart valve, in order to treat a diseased tricuspid valve as described in Krans in paragraphs [0055] and [0059].
As to claim 2, Krans discloses rows of cells (Figure 4A)
As to claims 3-5, Krans discloses each arm is coupled to a cell (Figures 4D-4E)
As to claim 6, Krans discloses integral arms (Figure 4D).
As to claim 7, Krans discloses three arms (Figure 6B).
As to claims 8-12, Krans discloses the arms are partially or totally covered in tissue or fabric (Paragraphs [0065] and [0073]).
As to claims 13-15, Krans discloses tubes with barbs extending away from the longitudinal axis (470) (Figure 5B).
As to claim 16, Krans discloses the flange is adapted to contact the native valve annulus (Paragraph [0058]).
As to claims 17-24, Krans discloses first, second and third layers of material forming strips with edges on the inner and outer surfaces of the flange and coupled to one another at intermittent locations (Paragraphs [0071]-[0073]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774